Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                             Agreement Page 1 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                             Agreement Page 2 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                             Agreement Page 3 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                             Agreement Page 4 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                             Agreement Page 5 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                             Agreement Page 6 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                             Agreement Page 7 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                             Agreement Page 8 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                             Agreement Page 9 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 10 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 11 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 12 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 13 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 14 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 15 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 16 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 17 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 18 of 19
Case
 Case19-12337
      20-01022Doc
               Doc122-4
                   3-4 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit3.3.Master
                                                                             Master
                            Agreement Page 19 of 19
